Fourth Court of Appeals
                                     San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-22-00052-CV

                                          Mary GARCIA,
                                            Appellant

                                                 v.

                                       Scott ROBERTSON,
                                             Appellee

                     From the 406th Judicial District Court, Webb County, Texas
                                Trial Court No. 2020CVB001589D4
                            Honorable Oscar J. Hale, Jr., Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: March 23, 2022

DISMISSED

           Appellant Mary Garcia filed a motion to dismiss this appeal. Appellee Scott Robertson

has not opposed the motion. See TEX. R. APP. P. 10.3(a). Therefore, we grant the motion and

dismiss the appeal. See id. R. 42.1(a)(1). Costs of the appeal are taxed against appellant. See id.

R. 42.1(d).

                                                  PER CURIAM